Opinion issued December 30, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–01167–CV




JAMIE A. BOHORQUEZ, STELLA BOHORQUEZ, AND BOYACANOS
CORPORTATION, Appellants

V.

ANTHONY COLBER AND SPECTRUM FINANCIAL GROUP, Appellees




On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 2003-31076




MEMORANDUM OPINIONAppellants Jamie A. Bohorquez, Stella Bohorquez, and Boyacanos Corporation
have neither established indigence, nor paid or made arrangements to pay the clerk’s
fee for preparing the clerk’s record.  See Tex. R. App. P. 20.1 (listing requirements
for establishing indigence), 37.3(b) (allowing dismissal of appeal if no clerk’s record
filed due to appellant’s fault).  After being notified that this appeal was subject to
dismissal, appellants Jamie A. Bohorquez, Stella Bohorquez, and Boyacanos
Corporation did not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Bland.